IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 49A15

                           FILED 25 SEPTEMBER 2015

STATE OF NORTH CAROLINA

              v.
SHAWN ADRIAN PENDERGRAFT


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 767 S.E.2d 674 (2014), affirming judgments

entered on 19 July 2013 by Judge Paul G. Gessner in Superior Court, Wake County.

Heard in the Supreme Court on 2 September 2015.


      Roy Cooper, Attorney General, by Phillip K. Woods, Special Deputy Attorney
      General, for the State.

      W. Michael Spivey for defendant-appellant.


      PER CURIAM.


      Justice ERVIN took no part in the consideration or decision of this case. The

remaining members of the Court are equally divided, with three members voting to

affirm and three members voting to reverse the decision of the Court of Appeals.

Accordingly, the decision of the Court of Appeals is left undisturbed and stands

without precedential value. See, e.g., Goldston v. State, 364 N.C. 416, 700 S.E.2d 223

(2010).

      AFFIRMED.